In the Supreme Court of Georgia



                               Decided: February 1, 2021



     S21Z0449. IN THE MATTER OF STEPHEN VINCENT
                    FITZGERALD, JR.

     PER CURIAM.

     This matter is before the Court on the Application for

Certification of Fitness to Practice Law, pursuant to Part A, Section

10 of the Rules Governing Admission to the Practice of Law in

Georgia (the “Rules”), submitted by Stephen Vincent Fitzgerald, Jr.

Fitzgerald was originally admitted to the practice of law in 1998 but

voluntarily surrendered his license to practice law in 2011 after

admitting a failure to account for and distribute approximately

$455,000 of funds belonging to third parties, in violation of the

Georgia Rules of Professional Conduct 1.15 (I) and (II), found at Bar

Rule 4-102 (d). See In the Matter of Fitzgerald, 289 Ga. 745 (715

SE2d 135) (2011). Fitzgerald now seeks readmission, and, following
review of his application and his appearance at an informal

conference, the Board to Determine Fitness of Bar Applicants (the

“Fitness Board”) voted to recommend granting Fitzgerald’s

application. The application is now before this Court for final

adjudication. See Bar Admissions Rules, Part A, Section 10 (e)

(“[t]he Supreme Court shall make the final determination regarding

certification of fitness” of attorneys applying for readmission to the

practice of law).

     On December 4, 2019, Fitzgerald filed an Application for

Certification of Fitness to Practice Law, in which he took

responsibility for his actions; expressed remorse that his actions

diminished the trust that the general public places in the legal

profession; explained that the conduct that led to the voluntary

surrender of his license was the result of a serious struggle with

substance abuse; and described his efforts to become sober and

maintain his sobriety. He detailed his now close relationship with

his family; his current, stable employment; and his community

service work. In addition to his statement of rehabilitation,

                                  2
Fitzgerald submitted letters of recommendation from several

individuals, including attorneys and his therapist, all of whom attest

to Fitzgerald’s integrity and empathy and to his potential to once

again become a productive member of the Bar.

      Through its investigation, the Fitness Board determined that

no active grievances or other disciplinary matters against Fitzgerald

are pending before the State Bar and that no restitution was

required to be made to the Client Security Fund.1 In addition, once

notified of Fitzgerald’s intent to seek readmission to the Bar, the

Chief Judge of the Northeastern Judicial Circuit, where Fitzgerald

primarily had practiced, indicated that she had spoken to other

judges in the circuit and that they had no objection to Fitzgerald’s

readmission. Further, another judge in Hall County wrote

separately about Fitzgerald’s participation in the county’s Drug


      1 Fitzgerald told the Fitness Board that his financial malfeasance
harmed two victims, a title insurance company and a revocable trust. He
reported that the title insurance company did not respond to his later inquiries
and that he discharged that debt in bankruptcy. He reported that he did not
discharge his debt to the trust and now makes monthly payments on it. He said
he hoped to increase his payments if readmitted as a licensed attorney.


                                       3
Court, reporting that he was convinced that Fitzgerald should be

readmitted to the Bar.2

     At an informal conference convened before the Fitness Board,

Fitzgerald acknowledged that he left a “trail of destruction” in the

wake of his addiction and misuse of trust accounts; described his

efforts to remediate the harm his actions caused, detailing

repayment efforts and community service; and reported on the

various steps he has taken to maintain his sobriety since December

2011. After considering Fitzgerald’s testimony and written

submissions, the Fitness Board concluded that he had, by clear and

convincing   evidence,    carried   his   burden    of   demonstrating

rehabilitation. See In re Cason, 249 Ga. 806, 808 (294 SE2d 520)

(1982) (bar admission applicant bears burden to establish

rehabilitation by clear and convincing evidence).

     Upon consideration of the entire record, we likewise conclude

that Fitzgerald has shown that he is entitled to be certified as fit to



     2 Fitzgerald reports that he successfully completed the Drug Court
program in 2013.

                                    4
practice law in Georgia. Accordingly, as it appears that Fitzgerald

has satisfied all of the requirements for approval of his application

for certification of fitness, see Rules, Part A, Section 10, this Court

hereby grants Fitzgerald’s application for certification of fitness and

orders that, upon satisfaction of all the requirements of Part B of the

Rules, including taking and passing the Georgia Bar Examination,

Fitzgerald may be readmitted as an attorney licensed to practice law

in the State of Georgia.

     Certification of fitness for readmission granted. All the Justices
concur.




                                  5